The Attorney General is in receipt of your request for an opinion wherein you ask, in effect, the following question: Are supervisors of nonprofessional educators eligible to be part of an organization formed for the purpose of negotiating terms of employment with the school district? Title 70 O.S. 509.1 [70-509.1] (1971) et seq., deals with negotiations between school employees and school districts. At 70 O.S. 509.4 [70-509.4] (1979) the term "professional educators" is defined as follows: "Professional educators shall be defined as certified public school teachers. Provided, principals and assistant principals in all school districts with an average daily attendance of thirty-five thousand (35,000) or more shall constitute a separate entity for purposes of collective bargaining but shall be subject to the same procedures and regulations set forth in this act for professional educators." In addition to the professional educator's organization there is also a provision for the organization of nonprofessional educators. Title 70 O.S. 509.5 [70-509.5] (1971) provides: "All employees of a school district other than those employees who are professional educators shall likewise be eligible to designate an organization composed exclusively of such employees to represent them in negotiating and concluding an agreement with such school district on the terms and conditions of their employment. Such nonprofessional educator employees shall have the same rights and duties with respect to such matters as those conferred upon professional educators and professional organizations by this act. Any representatives for said organizations shall be employed by the school district within the district, and no other person shall be authorized to represent said organization." Emphasis added The statute indicates that all employees of a district, other than professional educators, are eligible to designate an organization to represent them in negotiating with the district on the terms of employment. Whether or not an employee is eligible to belong to a particular organization is a question of fact to be determined by the by-laws of the organization. Therefore, it is the official opinion of the Attorney General that the eligibility of an individual for membership in an organization, which negotiates the terms and conditions of employment for nonprofessional educators is a question of fact based upon the by-laws of the particular organization. (Kay Harley Jacobs)